DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A).

Claim 1, Chang (Fig. 1-10C) discloses a shift register (132; Fig. 3), comprising: 

the sensing cascade circuit (T11-T12; Fig. 3) and the sensing pre-charge reset circuit (T14-T16; Fig. 3) are coupled to a sensing cascade node (M; Fig. 3), the display pre-charge reset circuit (BLK2; Fig. 3), the sensing pre-charge reset circuit (T14-T16; Fig. 3), the pull-down control circuit (BLK3; Fig. 3) and the output circuit (BLK5; Fig. 3) are coupled to a pull-up node (Q; Fig. 3), and the pull-down control circuit (BLK3; Fig. 3) and the output circuit (BLK5; Fig. 3) are coupled to a pull-down node (QB; Fig. 3); 
the output circuit (BLK5; Fig. 3) is coupled to at least one signal output terminal (SCT(n); Fig. 3) and comprises output sub-circuits (T42 and T52; Fig. 3) in one-to-one correspondence with the at least one signal output terminal (SCT(n); Fig. 3); 
the display pre-charge reset circuit (BLK2; Fig. 3) is coupled to a first signal input terminal (C(n-3); Fig. 3), a display reset signal terminal (C(n+3); Fig. 3), a second power supply terminal (GVSS; Fig. 3), and is configured to write (Paragraph [0097]), in response to a control of a first input signal (Paragraph [0097]) provided by the first signal input terminal (C(n-3); Fig. 3) in a display pre-charge stage (Paragraph [0097]), a first operating voltage in an effective level state (Paragraph [0097]) into the pull-up node (Q; Fig. 3); and 
to write (Paragraph [0097]), in response to a control of a first reset signal (Paragraph [0097]) provided by the display reset signal terminal (C(n+3); Fig. 3) in a display reset stage (Paragraph [0097]), a second operating voltage (Paragraph [0097]) 
the sensing cascade circuit (T11-T12; Fig. 3) is coupled to a second signal input terminal (C(n-2); Fig. 3) and a random signal terminal (LSP; Fig. 3), and is configured to write (Paragraph [0078]), in response to a control of a random signal (Paragraph [0078]; wherein discloses may change randomly) provided by the random signal terminal (LSP; Fig. 3) in a sensing cascade stage (LSP; Fig. 4), a second input signal (Paragraph [0088]) provided by the second signal input terminal (C(n-2); Fig. 3) and in an effective level state into the sensing cascade node (M; Fig. 3); 3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 17Attorney Docket: 38570U 
the sensing pre-charge reset circuit (T14-T16; Fig. 3) is coupled to a first clock signal terminal (SRT; Fig. 3; SRT; Fig. 4; wherein SRT signal is applied once every frame period), a sensing reset signal terminal (SND; Fig. 3) and the second power supply terminal (GVSS; Fig. 3), and is configured to write (Paragraph [0087]), in response to a control of a voltage of the sensing cascade node (M; Fig. 3) and a first clock signal (Paragraph [0091]) provided by the first clock signal terminal (SRT; Fig. 3) in a sensing pre-charge stage (Paragraph [0087]), the first clock signal (Paragraph [0091]) provided by the first clock signal terminal (Paragraph [0091]) and in an effective level state into the pull-up node (Q; Fig. 3; Paragraph [0091]); and 
to write (Paragraph [0094]), in response to a control of a second reset signal (Paragraph [0094]) provided by the sensing reset signal terminal (SND; Fig. 3) in a sensing reset stage (SND; Fig. 4), the second operating voltage (Paragraph [0094]) provided by the second power supply terminal (GVSS; Fig. 3) and in the non-effective level state (Paragraph [0094]) into the pull-up node (Q; Fig. 3); 

to write (Paragraph [0100]), in response to a control of the first operating voltage (T32; Fig. 3) provided by the first power supply terminal (GVDD2; Fig. 3) when the voltage of the pull-up node (Q; Fig. 3) is in a non-effective level state (Paragraph [0100]), the first operating voltage provided (T31; Fig. 3) by the first power supply terminal (GVDD2; Fig. 3) and in the effective level state into the pull-down node (QB; Fig. 3); 
each output sub-circuit (BLK5; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), the pull-down node (QB; Fig. 3), a corresponding signal output terminal (SCT(n); Fig. 3), a corresponding driving clock signal terminal (SCCLK(n); Fig. 3) and a corresponding reset power supply terminal (GVSS; Fig. 3), and is configured to write (Paragraph [0106]), in response to the control of the voltage of the pull-up node (Q; Fig. 3) in the effective level (Paragraph [0106]) state in a display output stage (VWP; Fig. 4) and a sensing output stage (VBP; Fig. 3), a driving clock signal (Paragraph [0106]) provided by the corresponding driving clock signal terminal (SCCLK(n); Fig. 3) into the corresponding signal output terminal (SCT(n); Fig. 3); and 

Chang does not expressly disclose the display pre-charge reset circuit is coupled to a first signal input terminal, a display reset signal terminal, a first power supply terminal and a second power supply terminal, and is configured to write, in response to a control of a first input signal provided by the first signal input terminal in a display pre-charge stage, a first operating voltage provided by the first power supply terminal and in an effective level state into the pull-up node.
Cong (Fig. 4 and 5; wherein teaches well known modification of input unit (T5)) discloses the display pre-charge reset circuit (T5 and T6; Fig. 5) is coupled to a first signal input terminal (Input; Fig. 5), a display reset signal terminal (Reset; Fig. 5), a first power supply terminal (VGH; Fig. 5) and a second power supply terminal (VGL; Fig. 5), and is configured to write (B; Fig. 6), in response to a control of a first input signal (Input; Fig. 6) provided by the first signal input terminal (Input; Fig. 5) in a display pre-charge stage (B; Fig. 5), a first operating voltage provided by the first power supply terminal (VGH; Fig. 5) and in an effective level state (PU; Fig. 6) into the pull-up node (PU; Fig. 5 and 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang’s shift register by 

Claim 2, Cong (Fig. 4 and 5; wherein teaches well known modification of input unit (T5)) discloses wherein the display pre-charge reset circuit (T5 and T6; Fig. 5) comprises a first transistor (T5; Fig. 5) and a second transistor (T6; Fig. 5); 
a control electrode of the first transistor (T5; Fig. 5) is coupled to the first signal input terminal (Input; Fig. 5), a first electrode of the first transistor (T5; Fig. 5) is coupled to the first power supply terminal (VGH; Fig. 5), and a second electrode of the first transistor (T5; Fig. 5) is coupled to the pull-up node (PU; Fig. 5); 
a control electrode of the second transistor (T6; Fig. 5) is coupled to the display reset signal terminal (Reset; Fig. 5), a first electrode of the second transistor (T6; Fig. 5) is coupled to the pull-up node (PU; Fig. 5), and a second electrode of the second transistor (T6; Fig. 5) is coupled to the second power supply terminal (VGL; Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang’s shift register by applying a modified input circuit, as taught by Cong, so to use a shift register with a modified input circuit for providing a shift register unit can avoid pulling node of the potential drift, so as to effectively avoid multiple output problem because the potential drift caused by pull-up node (Abstract).

Claim 3, Chang (Fig. 1-10C) discloses wherein the sensing cascade circuit (T11-T12; Fig. 3) comprises a third transistor (T11 or T12; Fig. 3); 
a control electrode of the third transistor (T11 or T12; Fig. 3) is coupled to the random signal terminal (LSP; Fig. 3; Paragraph [0078]), a first electrode of the third transistor (T11; Fig. 3) is coupled to the second signal input terminal (C(n-2); Fig. 3), and a second electrode of the third transistor (T11; Fig. 3) is coupled to (Fig. 3; wherein coupled to node M via transistor T12) the sensing cascade node (M; Fig. 3).  

Claim 4, Chang (Fig. 1-10C) discloses further comprising a first capacitor (Cx; Fig. 3) having a first terminal coupled to the sensing cascade node (M; Fig. 3) and a second terminal coupled to the second power supply terminal (GVDD1; Fig. 3; wherein claims do not specifically claim a high level or low level voltage but a general voltage supply terminal and therefore the Examiner claims broadly reads on voltage suppled terminal of GVDD1).  

Claim 7, Chang (Fig. 1-10C) discloses further comprising: 
a first noise reduction circuit (T53; Fig. 3; wherein transistor T53 connected in same way as Applicant’s transistor M11 shown in figure 5) comprising an eleventh transistor (T53; Fig. 3); 
a control electrode of the eleventh transistor (T53; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), a first electrode of the eleventh transistor (T53; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), and a second electrode of the eleventh transistor (T53; Fig. 3) is coupled to the second power supply terminal (GVSS; Fig. 3).  

Claim 8, Chang (Fig. 1-10C) discloses wherein the at least one signal output terminal (SCT(n); Fig. 3) comprises one signal output terminal (SCT(n); Fig. 3), and the shift register (Fig. 3) further comprises a second capacitor (CB; Fig. 3), a first terminal of said second capacitor (CB; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), a second terminal of the second capacitor (CB; Fig. 3) is coupled to the signal output terminal (SCT(n); Fig. 3).  

Claim 10, Chang (Fig. 1-10C) discloses wherein each of the output sub-circuits (T42 and T52; Fig. 3) comprises a twelfth transistor (T42; Fig. 3) and a thirteenth transistor (T52; Fig. 3); 
a control electrode of the twelfth transistor (T42; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), a first electrode of the twelfth transistor (T42; Fig. 3) is coupled to the driving clock signal terminal (SCCLK(n); Fig. 3) corresponding to the output sub-circuit (BLK4; Fig. 3), and a second electrode of the twelfth transistor (T42; Fig. 3) is coupled to the signal output terminal (SCT(n); Fig. 3) corresponding to the output sub-circuit (BLK4; Fig. 3); 
a control electrode of the thirteenth transistor (T52; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), a first electrode of the thirteenth transistor (T52; Fig. 3) is coupled to the signal output terminal (SCT(n); Fig. 3) corresponding to the output sub-circuit (BLK4; Fig. 3), and a second electrode of the thirteenth transistor (T52; Fig. 3) is coupled to the reset power supply terminal (GVSS; Fig. 3) corresponding to the output sub-circuit (T42 and T52; Fig. 3). 

Claim 11, Chang (Fig. 1-10C) discloses further comprising: 
a second noise reduction circuit (T36 and T37; Fig. 3; Paragraph [0104]) comprising a fourteenth transistor (T36; Fig. 3) and a fifteenth transistor (T37; Fig. 3); 
a control electrode of the fourteenth transistor (T36; Fig. 3) is coupled to the first clock signal terminal (SRT; Fig. 3; wherein connected to same signal that is connected to control electrode of T15 similar to Applicant’s transistors M14 and M5), a first electrode of the fourteenth transistor (T36; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), and a second electrode of the fourteenth transistor (T36; Fig. 3) is coupled to a first electrode of the fifteenth transistor (T37; Fig. 3); 7Appl. No.: Not Yet AssignedMail Stop PCT Page 8 of 17Attorney Docket: 38570U 
a control electrode of the fifteenth transistor (T37; Fig. 3) is coupled to the sensing cascade node (M; Fig. 3), and a second electrode of the fifteenth transistor (T37; Fig. 3) is coupled to the second power supply terminal (GVSS; Fig. 3).  

Claim 12, Chang (Fig. 1-10C) discloses further comprising: 
a third noise reduction circuit (T35; Fig. 3) comprising a sixteenth transistor (T35; Fig. 3); 
a control electrode of the sixteenth transistor (T35; Fig. 3) is coupled to the first signal input terminal (C(n-3); Fig. 3; wherein connected to same signal that is connected to control electrode of T21 similar to Applicant’s transistors M16 and M1), a first electrode of the sixteenth transistor (T35; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), and a second electrode of the sixteenth transistor (T35; Fig. 3) is coupled to the second power supply terminal (GVSS: Fig. 3).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A) as applied to claim 1 above, and further in view of Qing et al (US 2015/0036784 A1).

Claim 5, Chang (Fig. 1-10C) discloses wherein the sensing pre-charge reset circuit (T14-T16; Fig. 3) comprises a fourth transistor (T14; Fig. 3), a fifth transistor (T15; Fig. 3) and a sixth transistor (T16; Fig. 3); 
a control electrode of the fourth transistor (T14; Fig. 3) is coupled to the sensing cascade node (M; Fig. 3), and a second electrode of the fourth transistor (T14; Fig. 3) is coupled to a sensing pre-charge node (Fig. 3; wherein figure shows node between transistors T14 and T15); 
a control electrode of the fifth transistor (T15; Fig. 3) is coupled to the first clock signal terminal (SRT; Fig. 3; SRT; Fig. 4; wherein SRT signal is applied once every frame period), a first electrode of the fifth transistor (T15; Fig. 3) is coupled to the sensing pre-charge node (Fig. 3; wherein figure shows node between transistors T14 and T15), and a second electrode of the fifth transistor (T15; Fig. 3) is coupled to the pull-up node (Q; Fig. 3); 5Appl. No.: Not Yet AssignedMail Stop PCT Page 6 of 17Attorney Docket: 38570U 
a control electrode of the sixth transistor (T16; Fig. 3) is coupled to the sensing reset signal terminal (SND; Fig. 3), a first electrode of the sixth transistor (T16; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), and a second electrode of the sixth transistor (T16; Fig. 3) is coupled to the second power supply terminal (GVSS; Fig. 3).  

Qing (Fig. 6) discloses a control electrode of the fourth transistor (T8; Fig. 6) is coupled to the sensing cascade node (Q; Fig. 6), a first electrode of the fourth transistor (T8; Fig. 6) is coupled to the first clock signal terminal (CKB; Fig. 6), and a second electrode of the fourth transistor (T8; Fig. 6) is coupled to a sensing pre-charge node (Fig. 6; wherein figure shows node between transistors T8 and T7). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong’s shift register by applying a pull-up module, as taught by Qing, so to use a shift register with a pull-up module for providing a shift register unit, a shift register and a display apparatus, which may settle a problem of affecting the shift register caused by the leakage current of the depletion TFT (Paragraph [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A) as applied to claim 1 above, and further in view of Shim (US 2018/0174503 A1).

Claim 6, Chang (Fig. 1-10C) discloses wherein pull-down control circuit (BLK3; Fig. 3) comprises a seventh transistor (T32; Fig. 3), an eighth transistor (T31; Fig. 3), and a ninth transistor (T34; Fig. 3); 

a control electrode of the eighth transistor (T31; Fig. 3) is coupled to (Fig. 3; wherein transistor T31 is diode connected via transistor T32 when transistor T33 is disabled) the first electrode of the eighth transistor (T31; Fig. 3), and a second electrode of the eighth transistor (T31; Fig. 3) is coupled to the pull-down node (QB; Fig. 3); 
a control electrode of the ninth transistor (T34; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), a first electrode of the ninth transistor (T34; Fig. 3) is coupled to the pull-down node (QB; Fig. 3).
Chang in view of Cong does not expressly disclose wherein pull-down control circuit comprises a ninth transistor and a tenth transistor;
a control electrode of the ninth transistor is coupled to the pull-up node, a first electrode of the ninth transistor is coupled to the pull-down node, and a second electrode of the ninth transistor is coupled to a first electrode of the tenth transistor; 
a control electrode of the tenth transistor is coupled to the pull-up node, and a second electrode of the tenth transistor is coupled to the second power supply terminal.  
Shim (Fig. 3) discloses wherein pull-down control circuit (T2-T5; Fig. 3) comprises a ninth transistor (T2; Fig. 3) and a tenth transistor (T3; Fig. 3);

a control electrode of the tenth transistor (T3; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), and a second electrode of the tenth transistor (T3; Fig. 3) is coupled to the second power supply terminal (VGL; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong’s shift register by applying pull-down control circuit, as taught by Shim, so to use a shift register with pull-down control circuit for providing a gate driving circuit in which the number of switching elements configuring the gate driving circuit is reduced so that an area required to dispose the gate driving circuit in a display panel is reduced and a bezel size of the display panel is also reduced (Paragraph [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A) as applied to claim 1 above, and further in view of Yamamoto et al (US 2013/0100007 A1).

Claim 9, Chang in view of Cong discloses the shift register of claim 1.
Chang in view of Cong does not expressly disclose wherein the at least one signal output terminal comprises three signal output terminals, the output circuit 
a first terminal of the second capacitor is coupled to the pull-up node, and a second terminal of the second capacitor is coupled to one of the signal output terminals corresponding to one output sub-circuit; 
a first terminal of the third capacitor is coupled to the pull-up node, and a second terminal of the third capacitor is coupled to one of the signal output terminals corresponding to another output sub-circuit.  
Yamamoto (Fig. 13) discloses wherein the at least one signal output terminal comprises three signal output terminals (YR, YG, and YB; Fig. 13), the output circuit comprises three output sub-circuits (43r, 43g, and 43b; Fig. 13), and the shift register (41; Fig. 13) further comprises a second capacitor (CapG; Fig. 13) and a third capacitor (CapB; Fig. 13); 
a first terminal of the second capacitor (CapG; Fig. 13) is coupled to the pull-up node (Y; Fig. 13), and a second terminal of the second capacitor (CapG; Fig. 13) is coupled to one of the signal output terminals (YG; Fig. 13) corresponding to one output sub-circuit (43g; Fig. 13); 
a first terminal of the third capacitor (CapB; Fig. 13) is coupled to the pull-up node (Y; Fig. 13), and a second terminal of the third capacitor (CapB; Fig. 13) is coupled to one of the signal output terminals (YB; Fig. 13) corresponding to another output sub-circuit (43b; Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong’s shift .

Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A) as applied to claim 1 above, and further in view of Noh et al (US 2019/0103049 A1) and Qing et al (US 2015/0036784 A1).

Claims 13 and 16-18, Chang (Fig. 1-10C) discloses a gate driving circuit (130; Fig. 1 and 2), comprising N shift registers (STGn-(STGn+3); Fig. 2) which are cascaded (Paragraph [0067]), wherein each of the shift registers (STGn-(STGn+3); Fig. 2) adopts the shift register of claims 1-4 (see rejections of claims 1-4 above); 
first signal input terminals (C(n-3); Fig. 3; Paragraph [0072]) of the shift registers at the first stage (STGn; Fig. 2) is coupled to a frame start signal input terminal (VSP; Fig. 2), the first signal input terminal (C(n-3); Fig. 3; Paragraph [0072]) of the shift register at the ith stage (STn+2; Fig. 2) is coupled to one signal output terminal of the shift register at the (i-2)th stage (Paragraph [0072]; wherein discloses “The preceding stage signal is a carry signal applied from any one of the preceding stages” therefore not limited to what is shown in the figures), wherein i is greater than or equal to 3 and less than or equal to N (Fig. 2; wherein figure 2 shows at least four stages), and i is a positive integer (Fig. 2; wherein figure 2 shows stage STGn+2 as the third stage); 
th stage to the Nth stage (STGn-(STGn+3); Fig. 2) are coupled to a frame reset signal terminal (SND; Fig. 2; Paragraph [0073]), the display reset signal terminal (C(n+3); Fig. 3) of the kth stage (STGn; Fig. 2) is coupled to one signal output terminal (C(n+3); Fig. 2) of the shift register at the (k+3)th stage (STGn+3; Fig. 2), wherein k is greater than or equal to 1 and less than or equal to N-3 (STGn; Fig. 2; wherein discloses the first stage), and k is a positive integer (Fig. 3; wherein figure shows gate of transistor connected to carry C(n+3) from STGn+3).  
Chang in view of Cong does not expressly disclose first signal input terminals of the shift registers at the first stage and the second stage are coupled to a frame start signal input terminal.
Noh (Fig. 4 and 6) discloses first signal input terminals (T1; Fig. 4 and 6) of the shift registers (Fig. 3) at the first stage (GIP(1); Fig. 4) and the second stage (GIP(2); Fig. 6) are coupled to a frame start signal input terminal (VST; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong’s shift register by applying a frame start signal, as taught by Noh, so to use a shift register with a frame start signal for providing a gate driver capable of reducing a bezel size by deleting dummy gate-in-panels (GIPs) of a gate driver, and a flat panel display device including the same (Paragraph [0022]).
Chang in view of Cong and Noh does not expressly disclose the second signal input terminal of the shift register at the first stage is coupled to a sensing start signal input terminal, the second signal input terminal of the shift register at the jth stage is th stage, wherein j is greater than or equal to 2 and less than or equal to N, and j is a positive integer. 
Qing (Fig. 6 and 14) discloses the second signal input terminal (Input; Fig. 14; wherein input connected to T9 of figure 6) of the shift register (Fig. 6) at the first stage (Fig. 14) is coupled to a sensing start signal input terminal (STV; Fig. 14), the second signal input terminal (Input; Fig. 14; wherein input connected to T9 of figure 6) of the shift register at the jth stage (Fig. 14) is coupled to one signal output terminal of the shift register at the (j-1)th stage (Input(N-1); Fig. 6), wherein j is greater than or equal to 2 and less than or equal to N, and j is a positive integer (Fig. 14; wherein figure 14 shows five stages). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong and Noh’s shift register by applying a second signal input terminal, as taught by Qing, so to use a shift register with a second signal input terminal for providing a shift register unit, a shift register and a display apparatus, which may settle a problem of affecting the shift register caused by the leakage current of the depletion TFT (Paragraph [0009]).

Claim 14, Chang (Fig. 1-10C) discloses a display device (Fig. 1) comprising the gate driver circuit (130; Fig. 1 and 2) according to claim 13 (See rejection to claim 2 above).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A) and Qing et al (US  as applied to claim 5 above, and further in view of Noh et al (US 2019/0103049 A1).

Claims 19, Chang (Fig. 1-10C) discloses a gate driving circuit (130; Fig. 1 and 2), comprising N shift registers (STGn-(STGn+3); Fig. 2) which are cascaded (Paragraph [0067]), wherein each of the shift registers (STGn-(STGn+3); Fig. 2) adopts the shift register of claim 5 (see rejections of claim 5 above); 
first signal input terminals (C(n-3); Fig. 3; Paragraph [0072]) of the shift registers at the first stage (STGn; Fig. 2) is coupled to a frame start signal input terminal (VSP; Fig. 2), the first signal input terminal (C(n-3); Fig. 3; Paragraph [0072]) of the shift register at the ith stage (STn+2; Fig. 2) is coupled to one signal output terminal of the shift register at the (i-2)th stage (Paragraph [0072]; wherein discloses “The preceding stage signal is a carry signal applied from any one of the preceding stages” therefore not limited to what is shown in the figures), wherein i is greater than or equal to 3 and less than or equal to N (Fig. 2; wherein figure 2 shows at least four stages), and i is a positive integer (Fig. 2; wherein figure 2 shows stage STGn+2 as the third stage); 
display reset signal terminals (SND; Fig. 3) of the shift registers from the (N-2)th stage to the Nth stage (STGn-(STGn+3); Fig. 2) are coupled to a frame reset signal terminal (SND; Fig. 2; Paragraph [0073]), the display reset signal terminal (C(n+3); Fig. 3) of the kth stage (STGn; Fig. 2) is coupled to one signal output terminal (C(n+3); Fig. 2) of the shift register at the (k+3)th stage (STGn+3; Fig. 2), wherein k is greater than or equal to 1 and less than or equal to N-3 (STGn; Fig. 2; wherein discloses the first 
Qing (Fig. 6 and 14) discloses the second signal input terminal (Input; Fig. 14; wherein input connected to T9 of figure 6) of the shift register (Fig. 6) at the first stage (Fig. 14) is coupled to a sensing start signal input terminal (STV; Fig. 14), the second signal input terminal (Input; Fig. 14; wherein input connected to T9 of figure 6) of the shift register at the jth stage (Fig. 14) is coupled to one signal output terminal of the shift register at the (j-1)th stage (Input(N-1); Fig. 6), wherein j is greater than or equal to 2 and less than or equal to N, and j is a positive integer (Fig. 14; wherein figure 14 shows five stages). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong’s shift register by applying a pull-up module, as taught by Qing, so to use a shift register with a pull-up module for providing a shift register unit, a shift register and a display apparatus, which may settle a problem of affecting the shift register caused by the leakage current of the depletion TFT (Paragraph [0009]).
Chang in view of Cong and Qing does not expressly disclose first signal input terminals of the shift registers at the first stage and the second stage are coupled to a frame start signal input terminal.
Noh (Fig. 4 and 6) discloses first signal input terminals (T1; Fig. 4 and 6) of the shift registers (Fig. 3) at the first stage (GIP(1); Fig. 4) and the second stage (GIP(2); Fig. 6) are coupled to a frame start signal input terminal (VST; Fig. 4).
.

Claim  15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A), Qing et al (US 2015/0036784 A1), Shim (US 2018/0174503 A1), and Yamamoto et al (US 2013/0100007 A1).

Claim 15, Chang (Fig. 1-10C) discloses a shift register (132; Fig 2 and 3), comprising a first transistor (T21; Fig. 3), a second transistor (T22; Fig. 3), a third transistor (T11 or T12; Fig. 3), a fourth transistor (T14; Fig. 3), a fifth transistor (T15; Fig. 3), a sixth transistor (T16; Fig. 3), a seventh transistor (T32; Fig. 3), an eighth transistor (T31; Fig. 3), a ninth transistor (T34; Fig. 3), an eleventh transistor (T53; Fig. 3), a twelfth transistor (T42; Fig. 3), a thirteenth transistor (T52; Fig. 3), a fourteenth transistor (T36; Fig. 3), a fifteenth transistor (T37; Fig. 3), a sixteenth transistor (T35; Fig. 3), and a first capacitor (Cx; Fig. 3), 
a control electrode of the first transistor (T21; Fig. 3) is coupled to a first signal input terminal (C(n-3); Fig. 3) and a second electrode of the first transistor (T21; Fig. 3) is coupled to a pull-up node (Q; Fig. 3); 

a control electrode of the third transistor (T11 or T12; Fig. 3) is coupled to a random signal terminal (LSP; Fig. 3; Paragraph [0078]), a first electrode of the third transistor (T11; Fig. 3) is coupled to a second signal input terminal (C(n-2); Fig. 3), and a second electrode of the third transistor (T12; Fig. 3) is coupled to a sensing cascade node (M; Fig. 3); 
a control electrode of the fourth transistor (T14; Fig. 3) is coupled to the sensing cascade node (M; Fig. 3) and a second electrode of the fourth transistor (T14; Fig. 3) is coupled to a sensing pre-charge node (Fig. 3; wherein figure shows electrode of transistor T14 connected to a node between transistors T14 and T15); 
a control electrode of the fifth transistor (T15; Fig. 3) is coupled to the first clock signal terminal (SRT; Fig. 3; wherein figure 4 signal SRT being applied very frame period), a first electrode of the fifth transistor (T15; Fig. 3) is coupled to the sensing pre-charge node (Fig. 3; wherein figure shows electrode of transistor T15 connected to a node between transistors T14 and T15), and a second electrode of the fifth transistor (T15; Fig. 3) is coupled to the pull-up node (Q; Fig. 3); 
a control electrode of the sixth transistor (T16; Fig. 3) is coupled to a sensing reset signal terminal (SND; Fig. 3), a first electrode of the sixth transistor (T16; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), and a second electrode of the sixth transistor (T16; Fig. 3) is coupled to the second power supply terminal (GVSS; Fig. 3); 

a control electrode of the eighth transistor (T31; Fig. 3) is coupled to (Fig. 3; wherein transistor T31 is diode connected via transistor T32 when transistor T33 is disabled) the first electrode of the eighth transistor (T31; Fig. 3), and a second electrode of the eighth transistor (T31; Fig. 3) is coupled to the pull-down node (QB; Fig. 3); 
a control electrode of the ninth transistor (T34; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), a first electrode of the ninth transistor (T34; Fig. 3) is coupled to the pull-down node (QB; Fig. 3);
a control electrode of the eleventh transistor (T53; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), a first electrode of the eleventh transistor (T53; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), and a second electrode of the eleventh transistor (T53; Fig. 3) is coupled to the second power supply terminal (GVSS; Fig. 3); 
a control electrode of the twelfth transistor (T42; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), a first electrode of the twelfth transistor (T42; Fig. 3) is coupled to a first driving clock signal terminal (SCCLK(n); Fig. 3), and a second electrode of the first twelfth transistor (T42; Fig. 3) is coupled to a first signal output terminal (SCT(n); Fig. 3); 
a control electrode of the thirteenth transistor (T52; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), a first electrode of the thirteenth transistor (T52; Fig. 3) is coupled to the first signal output terminal (SCT(n); Fig. 3), and a second electrode of the 
a control electrode of the fourteenth transistor (T36; Fig. 3) is coupled to the first clock signal terminal (SRT; Fig. 3), a first electrode of the fourteenth transistor (T36; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), and a second electrode of the fourteenth transistor (T36; Fig. 3) is coupled to a first electrode of the fifteenth transistor (T37; Fig. 3); 
a control electrode of the fifteenth transistor (T37; Fig. 3) is coupled to the sensing cascade node (M; Fig. 3), and a second electrode of the fifteenth transistor (T37; Fig. 3) is coupled to the second power supply terminal (GVSS; Fig. 3); 
a control electrode of the sixteenth transistor (T35; Fig. 3) is coupled to the first signal input terminal (C(n-3); Fig. 3), a first electrode of the sixteenth transistor (T35; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), and a second electrode of the sixteenth transistor (T35; Fig. 3) is coupled to the second power supply terminal (GVSS; Fig. 3); and
a first terminal of the first capacitor (Cx; Fig. 3) is coupled to the sensing cascade node (M; Fig. 3), and a second terminal of the first capacitor (Cx; Fig. 3) is coupled to the second power supply terminal (GVDD1; Fig. 3; wherein claims do not specifically claim a high level or low level voltage but a general voltage supply terminal and therefore the Examiner claims broadly reads on voltage suppled terminal of GVDD1). 
Chang does not expressly disclose a control electrode of the first transistor is coupled to a first signal input terminal, a first electrode of the first transistor is coupled to 
Cong (Fig. 4 and 5; wherein teaches well known modification of input unit (T5)) discloses a control electrode of the first transistor (T5; Fig. 5) is coupled to a first signal input terminal (Input; Fig. 5), a first electrode of the first transistor (T5; Fig. 5) is coupled to a first power supply terminal (VGH; Fig. 5), and a second electrode of the first transistor is coupled to a pull-up node (PU; Fig. 5). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang’s shift register by applying a modified input circuit, as taught by Cong, so to use a shift register with a modified input circuit for providing a shift register unit can avoid pulling node of the potential drift, so as to effectively avoid multiple output problem because the potential drift caused by pull-up node (Abstract).
Chang in view of Cong does not expressly disclose a control electrode of the fourth transistor is coupled to the sensing cascade node, a first electrode of the fourth transistor is coupled to a first clock signal terminal, and a second electrode of the fourth transistor is coupled to a sensing pre-charge node. 
Qing (Fig. 6) discloses a control electrode of the fourth transistor (T8; Fig. 6) is coupled to the sensing cascade node (Q; Fig. 6), a first electrode of the fourth transistor (T8; Fig. 6) is coupled to a first clock signal terminal (CKB; Fig. 6), and a second electrode of the fourth transistor (T8; Fig. 6) is coupled to a sensing pre-charge node (Fig. 6; wherein figure shows node between transistors T8 and T7). 

Chang in view of Cong and Qing does not expressly disclose shift register, comprising a ninth transistor and a tenth transistor;
a control electrode of the ninth transistor is coupled to the pull-up node, a first electrode of the ninth transistor is coupled to the pull-down node, and a second electrode of the ninth transistor is coupled to a first electrode of the tenth transistor; 
a control electrode of the tenth transistor is coupled to the pull-up node, and a second electrode of the tenth transistor is coupled to the second power supply terminal.  
Shim (Fig. 3) discloses shift register (Fig. 3), comprising a ninth transistor (T2; Fig. 3) and a tenth transistor (T3; Fig. 3);
a control electrode of the ninth transistor (T2; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), a first electrode of the ninth transistor (T2; Fig. 3) is coupled to the pull-down node (QB; Fig. 3), and a second electrode of the ninth transistor (T2; Fig. 3) is coupled to a first electrode of the tenth transistor (T3; Fig. 3); 
a control electrode of the tenth transistor (T3; Fig. 3) is coupled to the pull-up node (Q; Fig. 3), and a second electrode of the tenth transistor (T3; Fig. 3) is coupled to the second power supply terminal (VGL; Fig. 3).  

Chang in view of Cong, Qing, and Shim does not expressly disclose a shift register, comprising, a twenty-second transistor, a thirty-second transistor, a twenty-third transistor, a thirty-third transistor, a second capacitor and a third capacitor,
a control electrode of the twenty-second transistor is coupled to the pull-up node, a first electrode of the twenty-second transistor is coupled to a second driving clock signal terminal, and a second electrode of the twenty-second transistor is coupled to a second signal output terminal; 
a control electrode of the thirty-second transistor is coupled to the pull-up node, a first electrode of the thirty-second transistor is coupled to a third driving clock signal terminal, and a second electrode of the thirty-second transistor is coupled to a third signal output terminal; 
a control electrode of the twenty-third transistor is coupled to the pull-down node, a first electrode of the twenty-third transistor is coupled to the second signal output terminal, and a second electrode of the twenty-third transistor is coupled to a second reset power supply terminal; 10Appl. No.: Not Yet AssignedMail Stop PCT Page 11 of 17Attorney Docket: 38570U 

a first terminal of the second capacitor is coupled to the pull-up node, and a second terminal of the second capacitor is coupled to the second signal output terminal; and 
a first terminal of the third capacitor is coupled to the pull-up node, and a second terminal of the third capacitor is coupled to the third signal output terminal.  
Yamamoto (Fig. 13) discloses a shift register (Fig. 13), comprising, a twenty-second transistor (Q5g; Fig. 13), a thirty-second transistor (Q5b; Fig. 13), a twenty-third transistor (Q6g; Fig. 13), a thirty-third transistor (Q6b; Fig. 13), a second capacitor (CapG; Fig. 13) and a third capacitor (CapB; Fig. 13),
a control electrode of the twenty-second transistor (Q5g; Fig. 13) is coupled to the pull-up node (Y; Fig. 13), a first electrode of the twenty-second transistor (Q5g; Fig. 13) is coupled to a second driving clock signal terminal (CG; Fig. 13), and a second electrode of the twenty-second transistor (Q5g; Fig. 13) is coupled to a second signal output terminal (YG; Fig. 13); 
a control electrode of the thirty-second transistor (Q5b; Fig. 13) is coupled to the pull-up node (Y; Fig. 13), a first electrode of the thirty-second transistor (Q5b; Fig. 13) is coupled to a third driving clock signal terminal (CB; Fig. 13), and a second electrode of the thirty-second transistor (Q5b; Fig. 13) is coupled to a third signal output terminal (YB; Fig. 13); 

a control electrode of the thirty-third transistor (Q6b; Fig. 13) is coupled to the pull-down node (R; Fig. 13), a first electrode of the thirty-third transistor (Q6b; Fig. 13) is coupled to the third signal output terminal (YB; Fig. 13), and a second electrode of the thirty-third transistor (Q6b; Fig. 13) is coupled to a third reset power supply terminal (VSS; Fig. 13);
a first terminal of the second capacitor (CapG; Fig. 13) is coupled to the pull-up node (Y; Fig. 13), and a second terminal of the second capacitor (CapG; Fig. 13) is coupled to the second signal output terminal (YG; Fig. 13); and 
a first terminal of the third capacitor (CapB; Fig. 13) is coupled to the pull-up node (Y; Fig. 13), and a second terminal of the third capacitor (CapB; Fig. 13) is coupled to the third signal output terminal (YB; Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong, Qing, and Shim’s shift register by applying multiple output terminals, as taught by Yamamoto, so to use a shift register with multiple output terminals for providing a shift register having a suitable configuration for being monolithically formed on a display panel, with a smaller circuit amount and lower power consumption (Paragraph [0011]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2020/0135115 A1) in view of Cong et al (CN 107464539 A), Qing et al (US 2015/0036784 A1), Shim (US 2018/0174503 A1), and Yamamoto et al (US 2013/0100007 A1) as applied to claim 15 above, and further in view of Noh et al (US 2019/0103049 A1).

Claims 19, Chang (Fig. 1-10C) discloses a gate driving circuit (130; Fig. 1 and 2), comprising N shift registers (STGn-(STGn+3); Fig. 2) which are cascaded (Paragraph [0067]), wherein each of the shift registers (STGn-(STGn+3); Fig. 2) adopts the shift register of claim 5 (see rejections of claim 5 above); 
first signal input terminals (C(n-3); Fig. 3; Paragraph [0072]) of the shift registers at the first stage (STGn; Fig. 2) is coupled to a frame start signal input terminal (VSP; Fig. 2), the first signal input terminal (C(n-3); Fig. 3; Paragraph [0072]) of the shift register at the ith stage (STn+2; Fig. 2) is coupled to one signal output terminal of the shift register at the (i-2)th stage (Paragraph [0072]; wherein discloses “The preceding stage signal is a carry signal applied from any one of the preceding stages” therefore not limited to what is shown in the figures), wherein i is greater than or equal to 3 and less than or equal to N (Fig. 2; wherein figure 2 shows at least four stages), and i is a positive integer (Fig. 2; wherein figure 2 shows stage STGn+2 as the third stage); 
display reset signal terminals (SND; Fig. 3) of the shift registers from the (N-2)th stage to the Nth stage (STGn-(STGn+3); Fig. 2) are coupled to a frame reset signal terminal (SND; Fig. 2; Paragraph [0073]), the display reset signal terminal (C(n+3); Fig. 3) of the kth stage (STGn; Fig. 2) is coupled to one signal output terminal (C(n+3); Fig. th stage (STGn+3; Fig. 2), wherein k is greater than or equal to 1 and less than or equal to N-3 (STGn; Fig. 2; wherein discloses the first stage), and k is a positive integer (Fig. 3; wherein figure shows gate of transistor connected to carry C(n+3) from STGn+3).  
Qing (Fig. 6 and 14) discloses the second signal input terminal (Input; Fig. 14; wherein input connected to T9 of figure 6) of the shift register (Fig. 6) at the first stage (Fig. 14) is coupled to a sensing start signal input terminal (STV; Fig. 14), the second signal input terminal (Input; Fig. 14; wherein input connected to T9 of figure 6) of the shift register at the jth stage (Fig. 14) is coupled to one signal output terminal of the shift register at the (j-1)th stage (Input(N-1); Fig. 6), wherein j is greater than or equal to 2 and less than or equal to N, and j is a positive integer (Fig. 14; wherein figure 14 shows five stages). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong’s shift register by applying a pull-up module, as taught by Qing, so to use a shift register with a pull-up module for providing a shift register unit, a shift register and a display apparatus, which may settle a problem of affecting the shift register caused by the leakage current of the depletion TFT (Paragraph [0009]).
Chang in view of Cong, Qing, Shim, and Yamamoto does not expressly disclose first signal input terminals of the shift registers at the first stage and the second stage are coupled to a frame start signal input terminal.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang in view of Cong, Qing, Shim, and Yamamoto’s shift register by applying a frame start signal, as taught by Noh, so to use a shift register with a frame start signal for providing a gate driver capable of reducing a bezel size by deleting dummy gate-in-panels (GIPs) of a gate driver, and a flat panel display device including the same (Paragraph [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/28/2022